Citation Nr: 1035177	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for torn cartilage of the 
left knee with bone spurs and severe arthritis.  

2.  Entitlement to service connection for misalignment and 
scoliosis of the spine, to include as secondary to a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and January 2009 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in Lincoln, 
Nebraska, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The issue of entitlement to service connection for misalignment 
and scoliosis of the spine, to include as secondary to a left 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current left knee disability manifested as a result 
of active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Left Knee Disability

The Veteran contends that he is entitled to service connection 
for torn cartilage of the left knee with bone spurs and severe 
arthritis (hereinafter a "left knee disability").  
Specifically, the Veteran has testified to injuring his left knee 
when he fell off a missile launching platform in 1972 shortly 
before his separation from active duty.  Upon review of the 
evidence of record, the Board finds that this issue is at least 
in equipoise.  When a Veteran seeks benefits and the evidence is 
in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, service connection 
for a left knee disability is warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran suffered a left knee injury during active military 
service.  The Veteran's September 1969 induction examination 
notes that he had a left knee injury in 1962 when playing 
football.  However, it was noted that there were no problems 
involving the knee over the previous 5 years.  According to the 
Veteran's March 1972 separation examination, his lower 
extremities were normal and the Veteran reported being in good 
health.  The Veteran testified during his June 2010 hearing that 
his knee did hurt during his separation examination, but that he 
neglected to mention this fact because he was more concerned with 
separating from the Army at that time.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  In the present case, the Veteran has testified to knee 
problems since service.  The record also contains lay statements 
prepared by the Veteran's wife and mother in August 2008 that 
indicate that the Veteran complained of knee pain since his 
return from active duty.  A February 2010 statement from a friend 
also corroborates the Veteran's claim of chronic symptomatology 
since serving in the Army.  Lay assertions may serve to support a 
claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  Therefore, there is competent 
lay evidence of a chronic condition.  

VA outpatient treatment records from November 2007 demonstrate 
that the Veteran was seen with a long history of left knee pain.  
The Veteran reported having an injury to his knee in the early 
1970s while on active duty when he fell off a missile, but he 
denied reporting this injury or seeking actual treatment.  The 
Veteran reported having problems over the years but avoiding any 
treatment up until the last week or so.  X-rays of the left knee 
were taken at this time, revealing moderate to severe 
degenerative joint disease of the left knee.  

The Veteran's left knee was again evaluated by VA in June 2008.  
The Veteran reported significant pain of the left knee, and 
examination revealed a slightly decreased range of motion of 110 
degrees of flexion and 5 degrees extension.  Imaging studies 
revealed moderate to severe tricompartmental osteoarthritis with 
varus alignment.  Subsequently, in August 2008, the Veteran 
underwent a total knee arthroplasty (TKA).  A November 2008 
follow-up record notes that the Veteran was doing quite well 
following his surgery.  X-rays revealed well-placed components 
with no hardware complications.  Another follow-up record from 
March 2009 noted that while the Veteran still had some residual 
pain, everything looked good.  

The record also contains a letter from a private physician with 
the initials S.B. that was received by VA in March 2009.  
According to Dr. B, the Veteran was a patient of his whom he 
treated for, among other disabilities, left knee pain.  Dr. B 
noted that he reviewed the Veteran's available VA medical 
records, including his service treatment records, and that it was 
as likely as not that the Veteran's left knee condition was due 
in large part, if not entirely, to his military service as a 
missile launcher crew member.  

VA later received a letter from Dr. B that was dated December 
2008.  Dr. B indicated that he was the Veteran's family physician 
for the last 10 years and the he had noticed the deforming of his 
left leg and the marked limp and effected curvature of his back 
over the years.  Dr. B noted that the Veteran reported that the 
original damage to his left knee was incurred while on active 
duty.  The Veteran also described recurrent swelling and pain 
since his discharge from active duty.  Dr. B opined that it was 
more likely than not that the Veteran's left knee injury was 
related to the active duty damage suffered in his work and the 
subsequent in-service fall.  Dr. B reiterated this in an October 
2009 letter.  

Finally, Dr. B submitted a letter dated May 2010.  Dr. B opined 
that the discussion regarding the onset of the Veteran's left 
knee disability was entirely consistent with his clinical 
observations of the issues involving the knee, to include the 
bone spurs, torn cartilage and degenerative joint disease.  Dr. B 
stressed that the lay statement provided by the Veteran were 
exactly what he would expect to hear observing the condition of 
the knee as it now exists.  Dr. B also addressed the Veteran's 
enlistment examination which referenced a prior knee injury 
related to football.  However, Dr. B felt the Veteran had no 
lasting effects from this injury due to the results found during 
his induction examination.  Nonetheless, Dr. B opined that if the 
Veteran did have a preexisting left knee injury, it was clearly 
asymptomatic upon enlistment and was aggravated by his in-service 
knee injury.  Therefore, Dr. B concluded that the Veteran's left 
knee conditions were a direct result of his period of military 
service.  

Based on the above evidence, the Board finds that the Veteran is 
entitled to service connection for a left knee disability.  The 
record demonstrates that the Veteran has a currently diagnosed 
left knee disability.  Also, while there is no medical evidence 
of a knee injury in service, the Veteran, as a lay person, is 
competent to testify to injuring his knee during active duty.  
Finally, Dr. B has provided numerous opinions in which he has 
related the Veteran's left knee disability to an in-service 
injury.  Dr. B reviewed the Veteran's medical records when making 
this determination and he found the Veteran's current injuries to 
be consistent with the lay testimony offered by the Veteran.  Dr. 
B also opined that the Veteran's football injury that occurred 
prior to military service would have been aggravated by the 
Veteran's in-service injury if it had not already resolved upon 
enlistment.  The record contains no conflicting medical opinion 
or evidence calling into question the credibility of the 
Veteran's testimony.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that he is entitled to service connection for torn 
cartilage of the left knee with bone spurs and arthritis.  See 
38 U.S.C. § 5107(b).  The claim is granted.


ORDER

Entitlement to service connection for torn cartilage of the left 
knee with bone spurs and severe arthritis is granted.  


REMAND

The Veteran is also seeking service connection for misalignment 
and scoliosis of the spine as secondary to his service-connected 
left knee disability.  However, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The record contains no record of actual treatment for a diagnosed 
spinal condition.  December 2008 and October 2009 letters from a 
private physician with the initials S.B. note that the Veteran 
had a left leg limp that had affected the curvature of the back 
over the years.  Dr. B also indicated in a May 2010 letter that 
the Veteran's gait, with its resultant guarding, had seriously 
impacted his musculoskeletal system resulting in misalignment and 
scoliosis of the spine.  These letters do not indicate what 
medical evidence was relied upon in making these assessments.  
Also, a March 2009 VA outpatient treatment record suggests that 
the Veteran had no significant complaints or concerns upon 
follow-up treatment for his left knee, and there was no mention 
of any musculoskeletal problems related to the left knee.  This 
calls into question the conclusion that the Veteran's left knee 
had "seriously impacted" the musculoskeletal system.  

The record also contains a July 2010 letter from a chiropractor 
relating the Veteran's back pain and dysfunction to his in-
service left knee injury.  However, the chiropractor did not 
actually diagnose the Veteran with any specific disability, but 
rather listed a number of symptoms.  Symptoms such as pain alone 
are not considered a disability for VA rating purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Having considered the above evidence, the Board finds that the 
Veteran should be scheduled for a VA examination of the spine.  
While the above evidence describes a number of spinal symptoms, 
it is not clear what actual disability of the spine the Veteran 
is suffering from.  Furthermore, the underlying evidence upon 
which these assessments were made is not of record, and other 
medical records in the claims file seem to contradict some of the 
claims made in these letters.  As such, clarification is needed 
on this matter before appellate review may proceed.  

Finally, the July 2010 letter from the Veteran's chiropractor 
indicates that the Veteran first began seeking treatment for his 
back pain on October 16, 2001.  Therefore, records of the 
Veteran's chiropractic treatment since this time should be 
obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain an Authorization 
and Consent to Release form from the Veteran 
and obtain copies of his treatment records 
with the Schufeldt Chiropractic Clinic since 
October 2001.  Once these records are 
obtained they must be incorporated into the 
Veteran's claims file.  

2.  Upon completion of the above, the Veteran 
should be scheduled for a VA examination with 
an appropriate specialist to determine 
whether he suffers from a current disability 
of the spine.  The Veteran's claims file and 
a copy of this remand must be made available 
to the examiner for review.  If the Veteran 
is found to have a current disability of the 
spine, the examiner should opine as to 
whether it is at least as likely as not that 
this disability manifested during, or as a 
result of, active military service, to 
include as secondary to his service-connected 
left knee disability.  

A complete rationale for any opinion offered 
must be provided.  

3.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


